      Case 3:14-cv-00993-HTW-LRA Document 21 Filed 05/01/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

PATRICIA BRANNING,                          :
                                            :
              PLAINTIFF                     :
                                            : Civil Action No.: 3:14cv00993 HTW-LRA
v.                                          :
                                            :
JOHNSON & JOHNSON, ET AL.                   :
                                            :
              DEFENDANTS                    :


                        MOTION TO WITHDRAW AS COUNSEL


       PLEASE TAKE NOTICE that attorney Christy D. Jones of Butler Snow LLP, hereby

withdraws as counsel for Defendants Johnson & Johnson and Ethicon, Inc. Attorneys at Butler

Snow LLP, will continue to represent Johnson & Johnson and Ethicon, Inc. in this matter.

       This the 1st day of May, 2019.

                                           Respectfully submitted,
                                           /s/ Christy D. Jones
                                           Christy D. Jones
                                           Butler Snow LLP
                                           1020 Highland Colony Parkway
                                           Suite 1400
                                           Ridgeland, MS 39157
                                           Telephone: (601) 948-5711
                                           Fax: (601) 985-4500
                                           Christy.Jones@butlersnow.com
       Case 3:14-cv-00993-HTW-LRA Document 21 Filed 05/01/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE


        I hereby certify that on May 1, 2019 I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to CM/ECF

participants registered to receive service in this Court.

        THIS the 1st day of May 2019.

                                                       /s/ Christy D. Jones
                                                         CHRISTY D. JONES




                                                       2
